IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CALEB RAVIN,1                                  §
                                                   § No. 274, 2021
         Petitioner Below,                         §
         Appellant,                                § Court Below—Family Court
                                                   § of the State of Delaware
         v.                                        §
                                                   § File No. CN19-03084
    JUNE UNDERHILL,                                § Petition No. 20-21591
                                                   §
         Respondent Below,                         §
         Appellee.                                 §

                               Submitted: February 18, 2022
                               Decided:   April 18, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

       After careful consideration of the opening and brief and the record on appeal,

we conclude that the judgment of the Family Court should be affirmed on the basis

of its decision, dated August 19, 2021, granting the appellee sole custody and

primary residence of the parties’ child.            There is no merit to the appellant’s

contention that the appellee’s alleged failure to comply with the August 19, 2021

decision deprived the Family Court of subject matter jurisdiction.                    As to the



1
  The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d). The
Court also granted the appellant’s application to proceed in forma pauperis. Based upon the
information provided in the application, it appears that the appellant is able to pay this Court's
filing fee. Del. Supr. Ct. R. 20(h). We conclude that the application should not have been granted,
and the appellant's application in any future appeal might be denied, absent changed circumstances.
appellant’s challenges to the Family Court’s findings, factual findings will not be

disturbed on appeal unless they are clearly erroneous.2 When the determination of

facts turns on a question of the credibility of the witnesses appearing before the trial

court, we will not substitute our opinion for that of the trier of fact.3 The record

reflects that the Family Court carefully weighed the best-interest factors under 13

Del. C. § 722 based on the relevant evidence presented at the hearing and that there

was no error of law. Nor does the record support the appellant’s contention that the

decision was the result of bias on the part of the Family Court judge. As to the

appellant’s recent submission concerning the risks posed by the appellee’s behavior

in the last month, he must present those claims to the Family Court in the first

instance.4

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice



2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Wife (J.F.V.) v. Husband (O.W.V, Jr.), 402 A.2d 1202, 1204 (Del. 1979).
4
  See Price v. Boulden, 2014 WL 3566030, at *2 (Del. July 14, 2014) (“[T]his evidence was not
available to the Family Court in the first instance, is outside of the record on appeal, and cannot
properly be considered by this Court.”). The Family Court may modify a custody order entered
after a full hearing within two years if it finds that continuing enforcement of the previous order
may endanger the child’s physical health or significantly impair her emotional development. 13
Del. C. § 729(c)(1).
                                                2